Case 1:20-cv-02241-ABJ Document 24-1 Filed 05/03/21 Page 1 of 2




Defendants’ Exhibit
      No. 1
         Case 1:20-cv-02241-ABJ Document 24-1 Filed 05/03/21 Page 2 of 2

                         GOVERNMENT OF THE DISTRICT OF COLUMBIA
                            METROPOLITAN POLICE DEPARTMENT




April 3, 2020

Dear Licensee:

The public health emergency due to the coronavirus (COVID-19) presents unprecedented
challenges for all of us. As the Metropolitan Police Department continues to work tirelessly to
safeguard the District and everyone in it, we are aware that concealed carry licensees with
upcoming renewal periods may not be able to satisfy the training and range practice
requirements for renewal. As a result, commencing immediately, pursuant to § 310 of
the COVID-19 Response Emergency Amendment Act of 2020 and the authority sub-delegated to
me by the District of Columbia City Administrator, I am temporarily extending the validity of
concealed carry licenses (CCL) set to expire during the COVID-19 public health emergency, as
declared by the Mayor in Mayor’s Order 2020-046, issued March 11, 2020, and holding
renewals in abeyance until 45 days after the end of the emergency and any subsequent
extensions.

What does that mean for you? If you currently have a concealed carry license that is scheduled
to expire on any date during the public health emergency, you can rest assured that it will
remain valid. You will then be permitted to timely renew your license within 45 days of the date
that the public health emergency ends. Also please note that licensees are not required to
obtain or demonstrate proof of the requisite training or range practice for renewal during the
duration of the public health emergency or any extension.

However, licensees must continue to comply with all other requirements to maintain their
license and/or eligibility for renewal. Failure to do so will result in the suspension or revocation
of your concealed carry license. In addition, licensees should print this letter and carry it with
their CCL.

Please do not hesitate to contact the Firearms Registration Branch at 202-727-4275 if you have
any questions.

Sincerely,



Peter Newsham
Chief of Police




                             P.O. Box 1606, Washington, D.C. 20013-1606
